DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant is advised that the Final Rejection mailed 07/24/2020 is vacated. Applicant's submission filed on 12/24/2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suspended ceiling grid comprising a surface coating (see claims 7-9; Figs. 1-5 only show a singular tile, a wall, and a floor) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 refers to density; however, the SI unit for density is kg/m3 not kg/m2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term "small.” The term is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it is unclear as to what diameter a pinhole must have in order to qualify as “small.”
Regarding claims 3, 5, 8, 11, and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitation after “such as” is interpreted as not further limiting the claim scope. 

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 40-150 kg/m2, and the claim also recites 60-130 kg/m2 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitation after “for example” is interpreted as not further limiting the claim scope. 
Moreover, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 10-200 microns, and the claim also recites 10-120 and 15-70 microns which is the narrower statement 
Claim 12 is also indefinite because it is unclear as to which microspheres the claim intends to further limit. Claim 12 depends from claim 9 which defines microspheres on a grid. However, claim 9 also incorporates the language of claim 1 which defines microspheres on the acoustic panel. Therefore, it is unclear if claim 12 refers to the microspheres on the grid or on the acoustic panel. For purposes of examination, claim 12 limits the microspheres of the grid.
The remainder of the claims which are not discussed in detail above are rejected as a result of their dependency from the discussed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0103723 to Pieper (“Pieper”) in view of U.S. Patent No. 3,908,059 to Prince (“Prince”) and U.S. Publication No. 2009/0173570 to Levit et al. (“Levit”).
Regarding claim 1, Pieper discloses an acoustic panel, especially a man-made vitreous fibre panel 2 (par 0026 discloses using glass fibers for making panel 2), having a first major face and an opposite second major face, with the first major face comprising a facing 6 with a surface coating 5; and wherein the surface coating 5 includes small pinholes 7.
2/s.
Prince discloses an acoustic panel wherein a surface coating 20 includes microspheres that have an average diameter of 25-28 microns (col 3, ln 39-42) in order to create a soft and rich, aesthetically pleasing appearance (col 4, ln 25-27). Prince’s microspheres have a diameter within the claimed range of 10-200 microns. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have microspheres with a diameter of 25-28 microns as taught by Prince to provide the predictable result of providing an acoustic panel that has a soft and rich, aesthetically pleasing appearance.
Levit discloses an acoustic panel wherein a facing (nonwoven facing wrapped around a core to form a panel, par 0063) is a non-woven or a felt having an air permeability of 50 cfm (par 0064). 50 cfm is 401 I/m2/s which falls within the range of 400-900 I/m2/s. Such permeability allows for improved sound absorption (par 0069). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have the facing be a non-woven or a felt having an air permeability of 400-900 I/m2/s as taught by Levit to provide the predictable result of providing improved sound absorption.
Regarding claim 3, Pieper in view of Prince and Levit discloses that the average diameter of the microspheres is 25-28 microns which is in the interval of 10-120 microns.
Regarding claim 5, Pieper in view of Prince and Levit discloses that the MMVF panel has a density of 70-140 kg/m3 which falls within the claimed range of 40-150 kg/m3.
Regarding claim 6, Pieper in view of Prince and Levit discloses that the facing is based on glass fibres (Pieper, par 0017).  
Regarding claim 13, Pieper in view of Prince and Levit does not disclose that the microspheres include a pigment. Prince further discloses that a coating composition with microspheres includes a pigment titanium dioxide. It would have been obvious to a person 
Regarding claim 16, Pieper discloses a highly-reflective, low gloss acoustic panel comprising a man-made vitreous fibre panel 2 (par 0026 discloses using glass fibers for making panel 2), having a first major face and a second major face, a facing 6 attached to the first major surface and a coating 5 applied to the facing, the coating including small pinholes 7
Pieper does not disclose that the surface coating comprises microspheres, wherein the average diameter of the microspheres is in the interval of 10-200 microns; wherein the facing is a non-woven or a felt having an air permeability of 400-900 I/m2/s.
Prince discloses an acoustic panel wherein a surface coating 20 includes microspheres that have an average diameter of 25-28 microns (col 3, ln 39-42) in order to create a soft and rich, aesthetically pleasing appearance (col 4, ln 25-27). Prince’s microspheres have a diameter within the claimed range of 10-200 microns. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have microspheres with a diameter of 25-28 microns as taught by Prince to provide the predictable result of providing an acoustic panel that has a soft and rich, aesthetically pleasing appearance. As a result of the modification, Pieper modified to have the claimed microspheres along with its pinholes would necessarily collectively provide the panel with high light diffusivity and low gloss. Where the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01
Levit discloses an acoustic panel wherein a facing (nonwoven facing wrapped around a core to form a panel, par 0063) is a non-woven or a felt having an air permeability of 50 cfm (par 0064). 50 cfm is 401 I/m2/s which falls within the range of 400-900 I/m2/s. Such permeability allows for improved sound absorption (par 0069). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have the 2/s as taught by Levit to provide the predictable result of providing improved sound absorption. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Prince and Levit as applied to claim 1 above, and further in view of U.S. Patent No. 3,357,516 to Cadotte et al. (“Cadotte”).
Regarding claim 2, Pieper in view of Prince and Levit does not disclose that the microspheres are made of silica, ceramic or glass.
Cadotte discloses an acoustic panel wherein a coating has microspheres 20 made of glass beads or round silica sand (Cadotte col 3, ln 23-27). It would have been obvious to one having ordinary skill in the art at the time of invention to use silica or glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of U.S. Patent No. 4,545,165 to Carey et al. (“Carey”).
Regarding claims 7 and 8, Price discloses an acoustic panel 10 having a coating 20 that includes microspheres that have an average diameter of 25-28 microns (col 3, ln 39-42) in order to create a soft and rich, aesthetically pleasing appearance (col 4, ln 25-27). Prince does not disclose that the panel is part of a suspended ceiling system including a suspended ceiling grid comprising a surface coating on surfaces visible in the installed state of the suspended ceiling, wherein the surface coating comprises microspheres; wherein the average diameter of the microspheres is in the interval of 10-120 microns.  
Carey discloses a ceiling system wherein ceiling panels (Fig. 1) are suspended to form a suspended ceiling system and supported by a grid 1A, 1B, wherein the grid comprises a surface 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Prince to be used in a suspended ceiling with a grid having a coating that matches that of Prince’s panel to provide the predictable result of an aesthetically pleasing, uniform ceiling. As a result of the modification to have the grid coated to match that of the ceiling panel, the grid would have the same coating as the panel including microspheres that have an average diameter of 25-28 microns as taught by Prince to provide the predictable result of providing an acoustic panel and ceiling that has a soft and rich, aesthetically pleasing appearance.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Prince and Levit as applied to claim 1 above and further in view of Carey.
Regarding claims 9 and 12, Pieper in view of Price and Levit discloses an acoustic panel according to claim 1, but does not disclose that the panel is part of a suspended ceiling system including a grid comprising a surface coating on surfaces visible in the installed state of the suspended ceiling, wherein the surface coating comprises microspheres wherein an average diameter of the microspheres is in the interval of 10-200 microns.
Carey discloses a ceiling system wherein ceiling panels (Fig. 1) are suspended to form a suspended ceiling system and supported by a grid 1A, 1B, wherein the grid comprises a surface coating on surfaces visible in the installed state of the suspended ceiling so that the grid has a finish that matches that of the panels (col 4, ln 3-8). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper in view of Prince and Levit to be used in a suspended ceiling with a grid having a coating that matches that of the panel as taught by Carey to provide .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Prince and U.S. Patent No. 5,869,166 to Caldwell (“Caldwell”).
Regarding claims 10 and 11, Pieper discloses a method for producing an acoustic panel comprising the steps of: providing an acoustic panel 2, especially a MMVF panel (par 0026 discloses using glass fibers for making panel 2), attaching a front facing 6 to a first major face of the panel, applying a surface coating 5 on the front facing, but does not disclose that the surface coating comprises microspheres, and thatSerial No. 15/756,314 Page 4 prior to applying the surface coating, the surface coating is conditioned to have a viscosity of 20-40s DIN CUP4 (i.e. 50-150 centipoise), wherein the surface coating is applied using a low viscosity coating technique.
Prince discloses an acoustic panel wherein a surface coating 20 includes microspheres in order to create a soft and rich, aesthetically pleasing appearance (col 4, ln 25-27). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have microspheres as taught by Prince to provide the predictable result of providing an acoustic panel that has a soft and rich, aesthetically pleasing appearance.
Caldwell discloses a coating for fiber board ceiling tiles (abstract), wherein a coating has a high volume of solid fillers of about 75-350 microns such that the coating can be made with a viscosity of 5,000 centipoise or less to allow application of the coating in a single, thick layer without cracking (col 2, ln 12-19). Caldwell discloses that the coating is applied using a low viscosity coating technique of spray coating (col 2, ln 53-55).
In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that decreasing the viscosity would allow for thicker single coatings.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Prince and Levit as applied to claim 1 above, and further in view of U.S. Publication No. 2009/0126886 to Englert et al. (“Englert”).
Regarding claim 14, Pieper in view of Prince and Levit does not disclose the acoustic panel having an NRC value of at least 0.95. 
Englert discloses an acoustic panel with improved acoustical absorption wherein a relationship between panel density and thickness can be controlled to achieve a desired NRC of within +5% or -5% of 0.9 (i.e. including an NRC of 0.95) (see par 0026 and claim 11) in order to provide a panel with lower density with increased sound absorption (par 0001). It would have been obvious to one having ordinary skill in the art at the time of invention to have an NRC or 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Prince and Levit as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0147119 to Cao et al. (“Cao”).
Regarding claim 15, Pieper in view of Prince and Levit does not disclose that the facing is white with an L-value of at least 95.
Cao discloses an acoustic panel wherein it is desired to have a facing with a light reflectance of 85 or more (“or more” encompassing at least 95) in order to enhance its aesthetic appeal to customers (par 0015).It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pieper to have the facing with an L-value of over 85 as taught by Cao to provide the predictable result of enhancing the aesthetic appeal of the panel. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to have an L-value of at least 95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing the L-value would increase the perceived brightness of the panel. Lastly, the limitation, "white" is a matter of design choice. It has been held that "matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art." In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633